Per Curiam.
The plaintiff alleges that he was employed by defendant to exchange his farm and stock thereon for city property that would be accept*960able to defendant; that plaintiff procured one Donohue to offer certain property for defendant’s farm and stock; and that said offer was accepted by defendant. The defense of defendant was twofold: First. That defendant did not accept such offer; second, that he was not to be liable for commissions until the exchange should be actually consummated by delivery of deeds. There was a conflict of evidence on both of these questions, which were submitted to a jury. They decided both in favor of plaintiff. After careful examination of the testimony, we think these questions were properly submitted to the jury, and see no reason for disturbing the verdict. Judgment and order must be affirmed, with costs.